Civil action to foreclose certain tax certificates, and apparently converted into a special proceeding among the defendants for the sale of lands to make assets.
From a judgment establishing certain claims against the estate of M. C. Teachey, deceased, and ordering a sale of lands to pay same, his heirs at law appeal.
The proceeding seems to be somewhat anomalous, but as the pleadings have been omitted from the transcript, and no error is apparent, the appeal will be dismissed on authority of Riggan v. Harrison,  203 N.C. 191,165 S.E. 358, and Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
Appeal dismissed. *Page 784